                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                       :       Case No. 3:15-cv-143

               Plaintiff,                       :       Judge Thomas M. Rose

                   v.                           :

(1) RACE HORSE NAMED SHANON                     :
NICOLE, NET SALE PROCEEDS IN
THE AMOUNT OF $195,772.50, et al.,              :

               Defendants.                      :

                                   ORDER LIFTING STAY

       This matter is before the Court upon the United States’ Motion to Lift Stay,

IT IS HEREBY ORDERED THAT:

The United States’ Motion to Lift Stay is granted.



Date: 5-21-2019                              *s/Thomas M. Rose

                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT JUDGE
